DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Benefit of priority to PCT/CN2018/077913, filed on March 02, 2018, under 35 U.S.C. 371 is acknowledged and accepted. 
Preliminary Amendment
The amendments to Claims 1,3,7,10 in the submission filed 11/15/2018 are acknowledged and accepted.
New Claims 10-18 are acknowledged and accepted.
The amendments to the Specification and Abstract are acknowledged and accepted. 
Pending Claims are 1-18. 
Drawings
The drawings with 10 Sheets of Figs. 1-11 received on 11/15/2018 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because
Abstract recites “The present disclosure provides a panel” in line 1. This is incorrect language. Examiner suggests –A panel--.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 10-18 objected to because of the following informalities:  
Claim 10 recites “panel with a virtual curved display surface” in line 3. There is sufficient antecedent basis for this limitation. Examiner suggests –panel with the virtual curved display surface--.
Claims 11-18 are dependent on Claim 10 and hence inherit its deficiencies.

  Appropriate correction is required.
Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













Claims 1,2,5,10,11,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over in Jin et al (US 2016/0187745 A1, hereafter Jin, of record) view of Kim et al (US 2013/0155505 A1, hereafter Kim).

Regarding Claim 1, Jin teaches (figs 3-7) a panel (real plane screen, p25, lines 1-15) with a virtual curved display surface (virtual curved screen, p25, lines 1-15), comprising:
	a display panel (real panel screen of a planar display panel, p5, lines 1-2) with a plurality of light-shielding regions (light shielding layer 2, p32, lines 1-7) spaced apart from each other, and wherein respective widths of the plurality of light-shielding regions (light shielding layer 2, p32, lines 1-7) have widths which are gradually increased as respective distances from the plurality of light-shielding regions (light shielding layer 2, p32, lines 1-7)  to a symmetry axis of the display panel (real panel screen of a planar display panel, p5, lines 1-2) are increased (width of the first light shielding layer 2 is sequentially increased at both sides of the central axis A’, p32, lines 1-7, fig 5-7) .
	However Jin does not teach a panel comprising a grating, 
	wherein the grating is disposed at a light-exiting side of the display panel, and includes a plurality of light-transmitting regions and a plurality of light-shielding regions spaced apart from each other, and wherein respective widths of the plurality of light-shielding regions of the grating have widths which are gradually decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased, and respective widths of the plurality of respective light-transmitting regions have widths which are gradually increased as respective distances from the plurality of light-transmitting regions to the symmetry axis of the display panel are increased.
	Kim teaches (fig 3, 9, embodiment in fig 9 is being considered, description of fig 3 is applicable to fig 9) a panel (display panel DP, p48, lines 1-3) with a display surface (surface of display panel DP), comprising:
a display panel (display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3) and a grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces),  (black stripe patterns with transparent spaces in between form a grating as alternating light blocking black stripe patterns and  light transmitting spaces diffract light and the structure forms a diffraction grating), 
	wherein the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces)  is disposed at a light-exiting side of the display panel (display panel with layers 110,150,140,135,120, p48, lines 1-3, fig 3), and includes a plurality of light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165) and a plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16) 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin to include the teachings of Kim such that a panel comprising a grating, wherein the grating is disposed at a light-exiting side of the display panel, and includes a plurality of light-transmitting regions and a plurality of light-shielding regions spaced apart from each other, and 

	
Regarding Claim 2, Jin-Kim teach the panel with a virtual curved display surface according to claim 1, 
	wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim), and wherein the virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15)  is formed at an opposite side of the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim)  to the light-exiting side (virtual curved screen is behind planar display screen as in fig 3, Jin and hence opposite side of light exiting side).  

Regarding Claim 5, Jin-Kim teach the panel with a virtual curved display surface according to claim 2, wherein both ends of the virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin, fig 3) do not intersect with the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin).  

Regarding Claim 10, Jin teaches (figs 3-7,11) a display device (display device 100, p55, lines 1-4) comprising a panel (real plane screen, p25, lines 1-15) with a virtual curved display surface (virtual curved screen, p25, lines 1-15), comprising:
	a display panel (real panel screen of a planar display panel, p5, lines 1-2) with a plurality of light-shielding regions (light shielding layer 2, p32, lines 1-7) spaced apart from each other, and wherein respective widths of the plurality of light-shielding regions (light shielding layer 2, p32, lines 1-7) have widths which are gradually increased as respective distances from the plurality of light-shielding regions (light shielding layer 2, p32, lines 1-7)  to a symmetry axis of the display panel (real panel screen of a planar display panel, p5, lines 1-2) are increased (width of the first light shielding layer 2 is sequentially increased at both sides of the central axis A’, p32, lines 1-7, fig 5-7) .
	However Jin does not teach a panel comprising a grating, 
	wherein the grating is disposed at a light-exiting side of the display panel, and includes a plurality of light-transmitting regions and a plurality of light-shielding regions spaced apart from each other, and wherein respective widths of the plurality of light-shielding regions of the grating have widths which are gradually decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased, and respective widths of the plurality of respective light-
	Kim teaches (fig 3, 9, embodiment in fig 9 is being considered, description of fig 3 is applicable to fig 9) a panel (display panel DP, p48, lines 1-3) with a display surface (surface of display panel DP), comprising:
a display panel (display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3) and a grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces),  (black stripe patterns with transparent spaces in between form a grating as alternating light blocking black stripe patterns and  light transmitting spaces diffract light and the structure forms a diffraction grating), 
	wherein the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces)  is disposed at a light-exiting side of the display panel (display panel with layers 110,150,140,135,120, p48, lines 1-3, fig 3), and includes a plurality of light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165) and a plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16) spaced apart from each other, and wherein respective widths of the plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16)  of the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces) have widths which are gradually decreased as respective distances from the plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin to include the teachings of Kim such that a panel comprising a grating, wherein the grating is disposed at a light-exiting side of the display panel, and includes a plurality of light-transmitting regions and a plurality of light-shielding regions spaced apart from each other, and wherein respective widths of the plurality of light-shielding regions of the grating have widths which are gradually decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased, and respective widths of the plurality of respective light-transmitting regions have widths which are gradually increased as respective distances from the plurality of light-transmitting 

	
Regarding Claim 11, Jin-Kim teach the display device according to claim 10, 
	wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim), and wherein the virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15)  is formed at an opposite side of the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim)  to the light-exiting side (virtual curved screen is behind planar display screen as in fig 3, Jin and hence opposite side of light exiting side).  

Regarding Claim 14, Jin-Kim teach the display device according to claim 11, wherein both ends of the virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin, fig 3) do not intersect with the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin).  

Claims 4, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over in Jin et al (US 2016/0187745 A1, hereafter Jin, of record) view of Kim et al (US 2013/0155505 A1, hereafter Kim) as applied to claims 2,11 and further in view of Ekambaram et al (US 2017/0262961 A1, hereafter Ekambaram).

Regarding Claim 4, Jin-Kim teach the panel with a virtual curved display surface according to claim 2.
	However Jin-Kim do not teach
	wherein both ends of the virtual curved surface intersect with the display panel.  
	Jin-Kim and Ekambaram are related as virtual curved display surfaces and display panels.
	Ekambaram teaches (fig 3C)
	wherein both ends of the virtual curved surface (virtual surface 306, p36, lines 1-4) intersect with the display panel (physical display 304, p36, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Ekambaram such that wherein both ends of the virtual curved surface intersect with the display panel for the purpose of adapting the curvature of the virtual display surface so that a larger dimension of a digital object can fit on the physical display (p19, lines 5-13).

Regarding Claim 13, Jin-Kim teach the display device according to claim 11.
	However Jin-Kim do not teach
	wherein both ends of the virtual curved surface intersect with the display panel.  

	Ekambaram teaches (fig 3C)
	wherein both ends of the virtual curved surface (virtual surface 306, p36, lines 1-4) intersect with the display panel (physical display 304, p36, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Ekambaram such that wherein both ends of the virtual curved surface intersect with the display panel for the purpose of adapting the curvature of the virtual display surface so that a larger dimension of a digital object can fit on the physical display (p19, lines 5-13).

Claims 6,8,15,17   is/are rejected under 35 U.S.C. 103 as being unpatentable over in Jin et al (US 2016/0187745 A1, hereafter Jin, of record) view of Kim et al (US 2013/0155505 A1, hereafter Kim) as applied to claims 2,11 and further in view of Lee et al (US 2016/0100119 A1, hereafter Lee).

Regarding Claim 6, Jin-Kim teach the panel with a virtual curved display surface according to claim 1, wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black 
	However Jin-Kim do not teach
	and wherein the virtual curved surface is formed at the light-exiting side of the display panel.
	Jin-Kim and Lee are related as virtual curved display surfaces and display panels.
	Lee teaches (fig 3)
	 wherein the virtual curved surface (virtual curved surface on which visible image 141 is formed, p89, lines 1-3, display 140a provides a curved display effect, p91, lines 1-2) is formed at the light-exiting side (curved effect is in front of the display which is the light exiting side of 140a) of the display panel (display 140a, p89, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Lee such that and wherein the virtual curved surface is formed at the light-exiting side of the display panel for the purpose of utilizing a way of improving viewing of a curved image, (p3 lines 1-4).

Regarding Claim 8, Jin-Kim-Lee teach the panel with a virtual curved display surface according to claim 6, wherein the virtual curved surface (virtual curved surface on which visible image 141 is formed, p89, lines 1-3, display 140a provides a curved display effect, p91, lines 1-2, Lee) is tangent to the display panel (display 140a, p89, lines 1-3). 

Regarding Claim 15, Jin-Kim teach the display device according to claim 10, wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim).
	However Jin-Kim do not teach
	and wherein the virtual curved surface is formed at the light-exiting side of the display panel.
	Jin-Kim and Lee are related as virtual curved display surfaces and display panels.
	Lee teaches (fig 3)
	 wherein the virtual curved surface (virtual curved surface on which visible image 141 is formed, p89, lines 1-3, display 140a provides a curved display effect, p91, lines 1-2) is formed at the light-exiting side (curved effect is in front of the display which is the light exiting side of 140a) of the display panel (display 140a, p89, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Lee such that and wherein the virtual curved surface is formed at the light-exiting side of the display panel for the purpose of utilizing a way of improving viewing of a curved image, (p3 lines 1-4).

Regarding Claim 17, Jin-Kim-Lee teach the display device according to claim 15, wherein the virtual curved surface (virtual curved surface on which visible image 141 is formed, p89, lines 1-3, display 140a provides a curved display effect, p91, lines 1-2, Lee) is tangent to the display panel (display 140a, p89, lines 1-3). 

Claims 9,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over in Jin et al (US 2016/0187745 A1, hereafter Jin, of record) view of Kim et al (US 2013/0155505 A1, hereafter Kim) as applied to claims 1,10 and further in view of Park et al (US 2016/0133169 A1, hereafter Park).

Regarding Claim 9, Jin-Kim teach the panel with a virtual curved display surface according to claim 1, 
	wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim).
	However Jin-Kim do not teach
	wherein a part of the virtual curved surface is located at the light-exiting side of the display panel, and another portion of the virtual curved surface is located at an opposite side of the display panel to the light-exiting side.

	Park teaches (fig 6)
	wherein a part (part of curve IS above the curve P) of the virtual curved surface (virtual curved IS, p65, lines 1-5) is located at the light-exiting side (p66, lines 1-3, viewing distance is in the y direction and hence light exiting side is upward of display 110) of the display panel (curved display panel 110, p65, lines 1-5), and another portion (part of IS below the curve P) of the virtual curved surface (virtual curved IS, p65, lines 1-5) is located at an opposite side of the display panel (curved display panel 110, p65, lines 1-5) to the light-exiting side (p66, lines 1-3, viewing distance is in the y direction and hence light exiting side is upward of display 110).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Park such that wherein a part of the virtual curved surface is located at the light-exiting side of the display panel, and another portion of the virtual curved surface is located at an opposite side of the display panel to the light-exiting side for the purpose of utilizing a technique for correction of image distortion (p14, lines 2-4).

Regarding Claim 18, Jin-Kim teach the display device according to claim 10, 
	wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black 
	However Jin-Kim do not teach
	wherein a part of the virtual curved surface is located at the light-exiting side of the display panel, and another portion of the virtual curved surface is located at an opposite side of the display panel to the light-exiting side.
	Jin-Kim and Park are related as virtual curved display surfaces and display panels.
	Park teaches (fig 6)
	wherein a part (part of curve IS above the curve P) of the virtual curved surface (virtual curved IS, p65, lines 1-5) is located at the light-exiting side (p66, lines 1-3, viewing distance is in the y direction and hence light exiting side is upward of display 110) of the display panel (curved display panel 110, p65, lines 1-5), and another portion (part of IS below the curve P) of the virtual curved surface (virtual curved IS, p65, lines 1-5) is located at an opposite side of the display panel (curved display panel 110, p65, lines 1-5) to the light-exiting side (p66, lines 1-3, viewing distance is in the y direction and hence light exiting side is upward of display 110).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Park such that wherein a part of the virtual curved surface is located at the light-exiting side of the display panel, and another portion of the virtual curved surface is located at an opposite side of the display panel to the light-exiting side for the purpose of utilizing a technique for correction of image distortion (p14, lines 2-4).
Allowable Subject Matter
Claims 3,7, 12,16, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JYOTSNA V DABBI/Examiner, Art Unit 2872              					5/3/2021